         Case 4:20-cv-00180-BRW Document 12 Filed 08/19/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

QUINTON HARRIS                                                                PETITIONER
ADC #89321

v.                                    4:20-cv-00180-BRW-JTK

DEXTER PAYNE, Director,
Arkansas Division of Correction                                             RESPONDENT

                                          JUDGMENT

       Consistent with the Order entered today, the Motion to Dismiss is granted and the

petition for writ of habeas corpus is dismissed with prejudice.

       IT SO ORDERED this 19th day of August, 2020.



                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE
